Case 4:20-cv-05640-YGR Document 287-3 Filed 01/25/21 Page 1 of 36




                   Exhibit 1




    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
   Case 4:20-cv-05640-YGR Document 287-3 Filed 01/25/21 Page 2 of 36


THEODORE J. BOUTROUS JR., SBN 132099       MARK A. PERRY, SBN 212532
  tboutrous@gibsondunn.com                   mperry@gibsondunn.com
RICHARD J. DOREN, SBN 124666               CYNTHIA E. RICHMAN (pro hac vice)
  rdoren@gibsondunn.com                      crichman@gibsondunn.com
DANIEL G. SWANSON, SBN 116556              GIBSON, DUNN & CRUTCHER LLP
  dswanson@gibsondunn.com                  1050 Connecticut Avenue, N.W.
JAY P. SRINIVASAN, SBN 181471              Washington, DC 20036
   jsrinivasan@gibsondunn.com              Telephone:    202.955.8500
GIBSON, DUNN & CRUTCHER LLP                Facsimile: 202.467.0539
333 South Grand Avenue
Los Angeles, CA 90071                      Attorneys for Defendant and Counterclaimant
Telephone: 213.229.7000                    APPLE INC.
Facsimile: 213.229.7520

VERONICA S. LEWIS (pro hac vice)
  vlewis@gibsondunn.com
GIBSON, DUNN & CRUTCHER LLP
2100 McKinney Avenue, Suite 1100
Dallas, TX 75201
Telephone: 214.698.3100
Facsimile: 214.571.2900



                             UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA

                                  OAKLAND DIVISION



EPIC GAMES, INC.,                          CASE NO. 4:20-CV-05640-YGR

                    Plaintiff,             DEFENDANT AND COUNTERCLAIMANT
                                           APPLE, INC.’S OBJECTIONS AND
      v.                                   RESPONSES TO PLAINTIFF AND
                                           COUNTER-DEFENDANT EPIC GAMES,
APPLE INC.,                                INC.’S FIRST SET OF
                                           INTERROGATORIES
                    Defendant.




           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
    Case 4:20-cv-05640-YGR Document 287-3 Filed 01/25/21 Page 3 of 36


       Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure (“Federal Rules”), Rule 33

of the Civil Local Rules of the United States District Court for the Northern District of California

(“Local Rules”), and all applicable rules and orders of this Court, Defendant and Counterclaimant

Apple Inc. (“Apple” or “Defendant”), by and through undersigned counsel, hereby serves its Objections

and Responses to Plaintiff and Counter-Defendant Epic Games, Inc.’s (“Epic” or “Plaintiff”) First Set

of Interrogatories (“Interrogatories”), dated November 11, 2020.

                                  PRELIMINARY STATEMENT

       Apple responds generally that its investigation of facts relevant to this litigation is ongoing.

The following responses are made to the best of Apple’s present knowledge, information, and belief.

Further investigation may reveal additional facts or information that could lead to additions to,

changes in, and/or variations from the responses herein. Without in any way obligating itself to do

so, Apple expressly reserves the right to supplement, amend, correct, clarify, or modify its responses

as further information becomes available. Apple also reserves the right to use or rely on, at any time,

documents, evidence, and other matters in addition to the documents and information produced in

response to the Interrogatories, whether or not such documents, evidence, or other matters are newly

discovered or are now in existence but have not yet been located.

       In each and every Specific Response and Objection, Apple incorporates by reference each and

every General Objection, Objection to Definition, and Objection to Instruction.               Apple also

incorporates by reference each and every Objection to Definition into each and every Objection to

Instruction, and vice versa. A Specific Response may repeat a General Objection, Objection to

Definition, and/or Objection to Instruction for emphasis or for some other reason. However, the

omission of any General Objection, Objection to Definition, and/or Objection to Instruction in any

Specific Response is not intended to be, nor should it be construed as, a waiver of any such Objections.

                                     GENERAL OBJECTIONS

       1.      Apple objects to the Interrogatories, including the Definitions and Instructions, to the

extent that they seek to impose obligations that exceed the scope of permissible discovery under the

Federal Rules of Civil Procedure, the Local Rules, all applicable rules and orders of this Court, and any




            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
    Case 4:20-cv-05640-YGR Document 287-3 Filed 01/25/21 Page 4 of 36


agreements between the parties. Apple will construe and respond to the Interrogatories in accordance

with the requirements of the Federal Rules and other applicable rules or laws.

       2.      Apple objects to the Interrogatories, including the Definitions and Instructions, to the

extent that they: (i) seek information that is not relevant to any party’s claims or defenses in the action;

(ii) impose a burden disproportionate to the needs of the case; (iii) are unreasonably cumulative or

duplicative; (iv) seek information that is obtainable from some other source that is more convenient,

less burdensome, or less expensive; or (v) seek information beyond the scope of permissible discovery.

       3.      Apple objects to the Interrogatories, including the Definitions and Instructions, to the

extent that they are vague, ambiguous, overbroad, unduly burdensome, and/or fail to state with

reasonable particularity the type of information sought therein.           Apple further objects to the

Interrogatories, including the Instructions and Definitions, to the extent that they seek “all” information

concerning the subject matters referenced therein.

       4.      Apple objects to the Interrogatories, including the Definitions and Instructions, to the

extent that they seek information contained in documents Apple has produced or expects to produce in

response to Plaintiff’s Requests for Production. Pursuant to Rule 33(d) of the Federal Rules, Apple

refers Plaintiff to the information contained in those documents. Any statement herein that the

information sought by a specific Interrogatory is contained in documents that are expected to be

produced to Plaintiff shall not be construed as a representation regarding the existence or non-existence

of specific documents in Apple’s possession, custody, or control and reflects the intention of Apple,

subject to its objections, to provide responses to Plaintiff’s Requests for Production.

       5.      Apple objects to the Interrogatories, including the Definitions and Instructions, to the

extent that they purport to seek discovery more appropriately obtained by means other than these

Interrogatories.

       6.      Apple objects to the Interrogatories, including the Definitions and Instructions, to the

extent that they seek information protected from discovery by the attorney-client privilege, the work-

product doctrine, the common-interest privilege, and/or any other applicable privilege, immunity, or

protection. Specific objections on the grounds of privilege are provided for emphasis and clarity only,

and the absence of a specific objection should not be interpreted as evidence that Apple does not object



            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
    Case 4:20-cv-05640-YGR Document 287-3 Filed 01/25/21 Page 5 of 36


to an Interrogatory on the basis of an applicable privilege.         The inadvertent disclosure of any

information subject to such privilege or protection is not intended to relinquish any privilege or

protection and shall not be deemed to be a waiver of any applicable privilege or protection.

       7.      Apple objects to the Interrogatories, including the Definitions and Instructions, to the

extent that they seek confidential commercial, business, financial, or competitively sensitive

information, trade secrets, or any other proprietary information to Apple, its respective employees, and

its clients. Without waiving any objection herein, Apple will only provide confidential or sensitive

information in accordance with the Stipulated Protective Order entered in this litigation, as well as the

ESI Protocol entered in this litigation, and such other procedures as the parties or Court may establish

to protect sensitive or confidential information.

       8.      Apple objects to the Interrogatories, including the Definitions and Instructions, to the

extent that they contain characterizations, definitions, arguments, or assumptions. Nothing contained

in or absent from Apple’s responses or objections shall constitute, or be deemed as, an admission,

concession, or agreement that Plaintiff’s characterizations, definitions, arguments, or assumptions are

correct or accurate. The failure to object to any of the defined terms that are listed in the “Definitions”

section of the Interrogatory, but that are not used by Plaintiff in the Interrogatory therein, shall not be

construed as a waiver of any objections to the definition of the defined term.

       9.      Apple objects to the Interrogatories, including the Definitions and Instructions, to the

extent that they lack foundation, or incorporate allegations and assertions that are disputed or erroneous.

By responding and objecting to any Interrogatory, Apple does not admit the correctness of such

assertions.

       10.     Apple objects to the Interrogatories, including the Definitions and Instructions, to the

extent that they seek information (i) not within the possession, custody, or control of Apple; (ii) as

readily available to Plaintiff as to Apple; (iii) already in Plaintiff’s possession; (iv) already produced

by or requested from other parties or nonparties in this action; or (v) that is public, on the grounds that

such Interrogatories are unduly burdensome.

       11.     Apple objects to the Interrogatories, including the Definitions and Instructions, to the

extent that they seek discovery from any parent, subsidiary, or affiliate of Apple. Such parents,



            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
    Case 4:20-cv-05640-YGR Document 287-3 Filed 01/25/21 Page 6 of 36


subsidiaries, or affiliates are not within Apple’s control, and to the extent that an Interrogatory seeks

such disclosure, it is improper, burdensome, and oppressive. Apple is responding only on behalf of

itself and not on behalf of any parent, affiliate, or subsidiary.

        12.     Apple objects to the Interrogatories, including the Definitions and Instructions, to the

extent that they seek identification of persons employed by or working at the direction of third parties.

        13.     Apple objects to the Interrogatories, including the Definitions and Instructions, to the

extent that they call for information that is subject to a confidentiality agreement, or other restrictions,

or to a protective order or other court order entered in another action or proceeding, which prevent

disclosure in this action. Apple’s disclosure of such information is subject to Apple’s compliance with

any notice and/or contractual obligations to third parties in advance of disclosure.

        14.     Apple objects to the Interrogatories, including the Definitions and Instructions, to the

extent that they purport to impose an obligation to conduct anything beyond a reasonable and diligent

search of readily accessible files (including electronic files) where responsive information reasonably

would be expected to be found. Any interrogatories that seek to require Apple to go beyond such a

search are overbroad and unduly burdensome.

        15.     Apple objects to the Interrogatories, including the Definitions and Instructions, to the

extent they rely on terms that are not defined and could be understood to have multiple meanings.

        16.     To the extent that Plaintiff has requested or will seek the same information from third

parties, Apple objects to the Interrogatories as duplicative, cumulative, and as seeking information that

is obtainable from other sources that are more convenient, less burdensome, or less expensive.

        17.     Apple objects to the Interrogatories on the grounds that they are impermissibly

compound. See Fed. R. Civ. P. 33(a)(1) (stating a party may serve “no more than 25 written

interrogatories, including all discrete subparts”); see also Advisory Committee Note to 1993

Amendment to Rule 33(a)(1) (noting “purpose of this revis[ed] [twenty-five-interrogatory limit] is to

reduce the frequency and increase the efficiency of interrogatory practice,” further noting “the device

can [otherwise] be costly and may be used as a means of harassment”). Numerous of the Interrogatories

contain many discrete subparts. Apple further objects to the Interrogatories on the related grounds that

they each impermissibly introduce separate and distinct lines of inquiry that are not logically and



          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
    Case 4:20-cv-05640-YGR Document 287-3 Filed 01/25/21 Page 7 of 36


factually subsumed within and necessarily related to the Interrogatory’s primary question. See Hasan

v. Johnson, 2012 WL 569370, at *5 (E.D. Cal. Feb. 21, 2012); Superior Commc’ns v. Earhugger, Inc.,

257 F.R.D. 215, 217–18 (C.D. Cal. 2009).

       18.     Apple objects to the Interrogatories on the grounds that they violate Federal Rule of

Civil Procedure 33(b)(1)(B) because answering them would require Apple to furnish information that

is not available to it and/or cannot be given without undue labor and expense. Under Rule 33, a

responding party “must furnish information that is available to it and that can be given without undue

labor and expense.” Wright & Miller, Fed. Prac. & Proc. § 2174 (3d ed.) (emphasis added); see also

Fed. R. Civ. P. 33(b)(1)(B). Parties are “not required to conduct extensive research in order to answer

an interrogatory,” Gorrell v. Sneath, 292 F.R.D. 629, 632 (E.D. Cal. 2013), and “interrogatories that

require a party to undertake extensive investigations, research, or compilations or evaluations of data

for the opposing party”—as some of the Interrogatories undoubtedly do—“are in many circumstances,”

as here, “improper.” Wright & Miller, supra, § 2174.

       19.     Apple’s willingness to provide any document or information in response to an

Interrogatory shall not be interpreted as an admission that such document or information exists, that it

is relevant to a claim or defense in this action, or that it is admissible for any purpose. Apple does not

waive its right to object to the admissibility of any document or information produced by any party on

any ground.

       20.     Apple responds to the Interrogatories, including the Definitions and Instructions,

without waiving or intending to waive, but rather preserving and intending to preserve, its right to

object to any other discovery requests.

                                 OBJECTIONS TO DEFINITIONS

       1.       Apple objects to the definitions of “and,” “or,” and “and/or” on the grounds that they

are vague, ambiguous, overly broad, and unduly burdensome. In responding to the Interrogatories,

Apple will construe these terms in accordance with the requirements of the Federal Rules, the Local

Rules, and all applicable rules and court orders.

       2.      Apple objects to the definition of “any” on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome. In responding to the Interrogatories, Apple will construe this



            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
    Case 4:20-cv-05640-YGR Document 287-3 Filed 01/25/21 Page 8 of 36


term in accordance with the requirements of the Federal Rules, the Local Rules, and all applicable rules

and court orders.

       3.      Apple objects to the definition of “App” on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome. In responding to the Interrogatories, Apple will construe this

term in accordance with the requirements of the Federal Rules, the Local Rules, and all applicable rules

and court orders.

       4.      Apple objects to the definitions of “Apple,” “You,” and “Your” on the grounds that they

are vague, ambiguous, overly broad, and unduly burdensome to the extent the terms are meant to

include “all predecessors, successors, subsidiaries, divisions, parents, and/or affiliates thereof, past or

present, and all past or present officers, directors, affiliates, agents, employees, consultants and

representatives thereof, and any other person acting on behalf of any of the foregoing entities” over

which Apple exercises no control, and to the extent that Plaintiff purports to use these terms to impose

obligations that go beyond the requirements of the Federal Rules and Local Rules. Apple further

objects to the definitions of “Apple,” “You,” and “Your” to the extent that the reference to “all past or

present officers, directors, affiliates, agents, employees, consultants and representatives thereof, and

any other person acting on behalf of any of the foregoing entities” purports to demand information or

documents subject to the attorney-client privilege, the work product doctrine, or any other privilege or

protection. In responding to the Interrogatories, Apple will construe these terms to mean Apple Inc.,

and limit its responses accordingly.

       5.      Apple objects to the definition of “Concerning” on the grounds that it is vague,

ambiguous, overly broad, and unduly burdensome. In responding to the Interrogatories, Apple will

construe this term in accordance with the requirements of the Federal Rules, the Local Rules, and all

applicable rules and court orders.

       6.      Apple objects to the definition of “Developer” on the grounds that it is vague,

ambiguous, overly broad, and unduly burdensome. In responding to the Interrogatories, Apple will

construe this term in accordance with the requirements of the Federal Rules, the Local Rules, and all

applicable rules and court orders.




            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
    Case 4:20-cv-05640-YGR Document 287-3 Filed 01/25/21 Page 9 of 36


       7.      Apple objects to the definition of “Epic” on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome. In responding to the Interrogatories, Apple will construe this

term in accordance with the requirements of the Federal Rules, the Local Rules, and all applicable rules

and court orders.

       8.      Apple objects to the definition of “IAP” on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome. In responding to the Interrogatories, Apple will construe this

term in accordance with the requirements of the Federal Rules, the Local Rules, and all applicable rules

and court orders.

       9.      Apple objects to the definition of “Identify” on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome. In responding to the Interrogatories, Apple will construe this

term in accordance with the requirements of the Federal Rules, the Local Rules, and all applicable rules

and court orders.

       10.     Apple objects to the definition of “Software Store” on the grounds that it is vague,

ambiguous, overly broad, and unduly burdensome. In responding to the Interrogatories, Apple will

construe this term in accordance with the requirements of the Federal Rules, the Local Rules, and all

applicable rules and court orders.

       11.     Apple objects to the definition of “State the Factual Basis” on the grounds that it is

vague, ambiguous, overly broad, and unduly burdensome in purporting to require Apple to “state with

particularity each and every fact that You contend supports that response, contention, allegation, claim,

defense, or statement, Including the basis and source of Your knowledge of each fact.” “‘Each and

every fact’ interrogatories pose problems for a responding party and a reviewing court. Parties are not

tasked with laying out every jot and tittle of their evidentiary case in response to interrogatories.” Tubbs

v. Sacramento Cty. Jail, 2008 WL 863974, at *1 (E.D. Cal. Mar. 28, 2008) (quoting Lucero v. Valdez,

240 F.R.D. 591, 594 (D.N.M. 2007)).

                                OBJECTIONS TO INSTRUCTIONS

       1.      Apple objects to Instruction No. 1 stating that “[t]he timeframe for the Interrogatories

is unlimited unless specifically stated otherwise” on the ground that such a “[t]imeframe” is overbroad,




            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
   Case 4:20-cv-05640-YGR Document 287-3 Filed 01/25/21 Page 10 of 36


unduly burdensome, calls for information that is not related to the claims or defenses in this action, and

imposes a burden on Apple disproportionate to the needs of this case.

       2.      Apple objects to Instruction No. 2 regarding the “worldwide” “geographic scope” of the

Interrogatories to the extent that the Interrogatories seek documents and information related to

consumers located outside of the United States or their transactions, or transactions, conduct, or activity

taking place outside of the United States or involving trade or commerce with foreign nations, because

such it is overly broad, unduly burdensome, not relevant to the claims or defenses in this action, or

otherwise outside the proper scope of discovery in accordance with the Foreign Trade Antitrust

Improvement Act, 15 U.S.C. § 6a.
                            SPECIFIC OBJECTIONS AND RESPONSES




            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 287-3 Filed 01/25/21 Page 11 of 36




    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 287-3 Filed 01/25/21 Page 12 of 36




    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 287-3 Filed 01/25/21 Page 13 of 36




    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 287-3 Filed 01/25/21 Page 14 of 36
Case 4:20-cv-05640-YGR Document 287-3 Filed 01/25/21 Page 15 of 36




    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 287-3 Filed 01/25/21 Page 16 of 36




    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 287-3 Filed 01/25/21 Page 17 of 36




    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
   Case 4:20-cv-05640-YGR Document 287-3 Filed 01/25/21 Page 18 of 36




INTERROGATORY NO. 3:

       State the Factual Basis for Apple’s statements that the iOS App Store, Apple’s IAP, or

Apple’s StoreKit APIs are “integrated” into each other, the “iOS infrastructure” or the “App Store

software platform”. (Joint Case Management Statement (ECF No. 120) at 5; Defendant Apple Inc.’s

Opposition to Epic Games, Inc.’s Motion for a Preliminary Injunction (ECF No. 73) at 19-21.)

OBJECTIONS AND RESPONSE TO INTERROGATORY NO. 3:
       Apple restates and incorporates its Preliminary Statement, General Objections, Objections to

Definitions, and Objections to Instructions as though fully set forth in this Response. Apple further

objects to this Interrogatory on the following grounds:

       Apple objects to this Interrogatory because the definition of “State the Factual Basis” is

impermissibly vague, ambiguous, overly broad, and unduly burdensome in purporting to require

Apple to “state with particularity each and every fact that You contend supports that response,

contention, allegation, claim, defense, or statement, Including the basis and source of Your

knowledge of each fact.” “‘Each and every fact’ interrogatories pose problems for a responding party

and a reviewing court. Parties are not tasked with laying out every jot and tittle of their evidentiary

case in response to interrogatories.” Tubbs v. Sacramento Cty. Jail, 2008 WL 863974, at *1 (E.D.
Cal. Mar. 28, 2008) (quoting Lucero v. Valdez, 240 F.R.D. 591, 594 (D.N.M. 2007)). Apple further

objects to this Interrogatory because it is impermissibly vague and ambiguous, including as to the

undefined term “integrated,” which prevents Apple from responding in any meaningful way and

without accepting Plaintiff’s improper characterizations. Apple further objects to this Interrogatory

because it calls for a legal conclusion. Apple further objects to this Interrogatory because it is

premature, given that discovery in this case is ongoing. Apple further objects to this Interrogatory

because it is compound as it contains numerous discrete subparts that introduce separate and distinct

lines of inquiry that are not logically and factually subsumed within and necessarily related to the

primary question. See Hasan v. Johnson, 2012 WL 569370, at *5 (E.D. Cal. Feb. 21, 2012); Superior



          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
   Case 4:20-cv-05640-YGR Document 287-3 Filed 01/25/21 Page 19 of 36


Commc’ns v. Earhugger, Inc., 257 F.R.D. 215, 217–18 (C.D. Cal. 2009). Due to the compound

nature of the interrogatories as drafted, Apple objects to this Interrogatory because it is excessive as

Plaintiff has exceeded the 25-written-interrogatory limit per party pursuant to Fed. R. Civ. P.

33(a)(1). Apple further objects to this Interrogatory to the extent that it is overbroad and seeks

information that is neither relevant to the subject matter of this litigation nor proportional to the needs

of the case. Apple further objects to this Interrogatory because it seeks Apple’s protected trade

secrets and other sensitive, proprietary information that would pose security and business risks to

Apple and risks to Apple users’ security and privacy if disclosed. Thus, the burden of fully

responding would outweigh the utility of this information.

       Subject to, limited by, and without waiving its objections, Apple responds as follows:

       The factual basis for the cited statements regarding “integration,” including in Apple’s PI

Opposition Brief at 19–21, are cited in Apple’s PI Opposition Brief and include the declarations cited

therein, including the sworn testimony of Philip W. Schiller, as well as the sworn expert testimony of

Richard Schmalensee, Ph.D. and Lorin M. Hitt, Ph.D. See, e.g., PI Opposition Brief at 21 (noting

“Apple’s integration of its StoreKit APIs into the App Store software platform (and indeed, the

integration of the App Store with the iPhone) . . . offers numerous benefits to consumers and

developers”) (citing Schiller Decl. at ¶¶ 34–36; Schmalensee Decl. at ¶¶ 31, 34–37); see also PI

Opposition Brief at 19 (noting “IAP is part of an integrated service delivered in the form of a single

transaction, not a separate product” and Apple’s “commission is the return on Apple’s investment in

the App Store and the full suite of IP, tools, and services Apple offers to developers”) (citing

Schmalensee Decl. at ¶¶ 29, 44–45, 57; Schiller Decl. at ¶ 7; Declaration of Lorin M. Hitt, Ph.D. (“Hitt

Decl.”) (ECF No. 77) at ¶ 75). Each of these declarants could and would testify as to their own sworn

testimony.

       Moreover, with respect to “integrat[ion],” the Court noted in its order granting in part and

denying in part Plaintiff’s Motion for Preliminary Injunction that “the IAP system appears to be

integrated with the App Store and, historically, to have never been a separate product.” ECF No. 118

at 23; see also id. (“Based upon the current record, the Court concludes that Epic Games has not yet




          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
   Case 4:20-cv-05640-YGR Document 287-3 Filed 01/25/21 Page 20 of 36


shown that the IAP system is a separate and distinct service from iOS app distribution sufficient to

constitute a ‘tie’ under antitrust law.”).




          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 287-3 Filed 01/25/21 Page 21 of 36




    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 287-3 Filed 01/25/21 Page 22 of 36




    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 287-3 Filed 01/25/21 Page 23 of 36




    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 287-3 Filed 01/25/21 Page 24 of 36




    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 287-3 Filed 01/25/21 Page 25 of 36
Case 4:20-cv-05640-YGR Document 287-3 Filed 01/25/21 Page 26 of 36
   Case 4:20-cv-05640-YGR Document 287-3 Filed 01/25/21 Page 27 of 36


necessarily related to the primary question. See Hasan v. Johnson, 2012 WL 569370, at *5 (E.D. Cal.

Feb. 21, 2012); Superior Commc’ns v. Earhugger, Inc., 257 F.R.D. 215, 217–18 (C.D. Cal. 2009). Due

to the compound nature of the interrogatories as drafted, Apple objects to this Interrogatory because it

is excessive as Plaintiff has exceeded the 25-written-interrogatory limit per party pursuant to Fed. R.

Civ. P. 33(a)(1). Apple further objects to this Interrogatory to the extent that it is overbroad and seeks

information that is neither relevant to the subject matter of this litigation nor proportional to the needs

of the case. Apple further objects to this Interrogatory because it calls for a legal conclusion.




          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 287-3 Filed 01/25/21 Page 28 of 36




    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 287-3 Filed 01/25/21 Page 29 of 36




    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 287-3 Filed 01/25/21 Page 30 of 36




    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 287-3 Filed 01/25/21 Page 31 of 36




    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 287-3 Filed 01/25/21 Page 32 of 36




    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 287-3 Filed 01/25/21 Page 33 of 36




    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 287-3 Filed 01/25/21 Page 34 of 36




    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
  Case 4:20-cv-05640-YGR Document 287-3 Filed 01/25/21 Page 35 of 36




Dated: December 11, 2020                GIBSON, DUNN & CRUTCHER LLP


                                  By:    /s/ Jay P. Srinivasan
                                         Theodore J. Boutrous Jr.
                                         Richard J. Doren
                                         Daniel G. Swanson
                                         Mark A. Perry
                                         Veronica S. Lewis
                                         Cynthia E. Richman
                                         Jay P. Srinivasan

                                         Attorneys for Defendant APPLE INC.




        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
   Case 4:20-cv-05640-YGR Document 287-3 Filed 01/25/21 Page 36 of 36


                                   CERTIFICATE OF SERVICE

       I, Betty X. Yang, hereby certify that I am a citizen of the United States, over the age of

eighteen, and not a party to this action. I hereby certify that on December 11, 2020, I delivered the

foregoing DEFENDANT APPLE INC.’S OBJECTIONS AND RESPONSES TO PLAINTIFF EPIC

GAMES, INC.’S FIRST SET OF INTERROGATORIES, via electronic mail, pursuant to an

agreement among the parties for electronic service, to the following counsel in this action and the

related actions:

     PAUL R. RIEHLE                                  STEVE W. BERMAN
     paul.riehle@faegredrinker.com                   steve@hbsslaw.com
     FAEGRE DRINKER BIDDLE &                         ROBERT F. LOPEZ
     REATH LLP                                       robl@hbsslaw.com
                                                     SHANA E. SCARLETT
     CHRISTINE A. VARNEY                             shanas@hbsslaw.com
     cvarney@cravath.com                             BENJAMIN J. SIEGEL
     KATHERINE B. FORREST                            bens@hbsslaw.com
     kforrest@cravarth.com                           HAGENS BERMAN SOBOL SHAPIRO LLP
     GARY A. BORNSTEIN
     gbornstein@cravarth.com                         Interim Class Counsel for the Developer Plaintiffs
     YONATAN EVEN
     yeven@cravath.com                               MARK C. RIFKIN
     LAUREN A. MOSKOWITZ                             rifkin@whafh.com
     lmoskowitz@cravath.com                          RACHELE R. BYRD
     M. BRENT BYARS                                  byrd@whafh.com
     mbyars@cravath.com                              MATTHEW M. GUINEY
     CRAVATH, SWAINE & MOORE LLP                     guiney@whafh.com
                                                     BRITTANY N. DEJONG
     Counsel to Epic Games, Inc.                     dejong@whafh.com
                                                     WOLF HALDENSTEIN ADLER FREEMAN
                                                     & HERZ LLP

                                                     Interim Class Counsel for the Consumer Plaintiffs

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed this 11th day of December, 2020, at Dallas, Texas.

                                                       /s/ Betty X. Yang
                                                                  Betty X. Yang




          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
